This is a proceeding in mandamus to compel defendants to apportion a $250,000 appropriation. It calls for an interpretation of House Bill No. 366, found on pages 391 et seq. of the Laws of 1941. That Act carries appropriations in definite amounts for each of the following purposes: Old age assistance, aid to needy dependent children, aid to the needy blind, child welfare services, grants to counties, and general relief and contingencies. The particular appropriation involved is found in paragraph (e) of section 2 and section 4, reading:
"For grants to counties to supplement county poor funds, to be apportioned by the state department of public welfare in inverse proportion to the average taxable valuation per capita, with county population as shown by the 1940 census exclusive of Indians, the sum of two hundred fifty thousand dollars . . . . . . $250,000.00."
Defendants take the view that they have authority to determine what counties are in need and make the grants accordingly. Acting under this view, they have found twenty-eight counties in need and threaten to apportion the $250,000 among those twenty-eight counties in inverse proportion to the average taxable valuation per capita exclusive of Indians. Plaintiff, not being one of the counties selected by defendants as entitled to a grant, brought this proceeding and takes the view that under paragraph (e) of sections 2 and 4 all counties are entitled to share in the appropriation.
The plain wording of the Act, when considered in connection[1]  with the history of Public Welfare Acts, impels us to hold that plaintiff's contention must prevail. Chapter 82 of the Laws of 1937 carried appropriations for old age assistance, aid to dependent children, needy blind, and child welfare services *Page 383 
and then contained this appropriation: "for the purposes of general relief and contingencies the sum of six hundred thousand dollars ($600,000.00) for each annual period as in this section above set forth." (Section IV, Part VIII, Chapter 82, Laws of 1937, page 192.) That chapter contained this clause: "It shall be within the authority of the state department of public welfare to make grants-in-aid from state funds to the county departments of public welfare for general relief purposes in proportion to the financial inability of the county to provide for relief assistance to its own residents." (Section IX, Part II, page 169.) House Bill No. 427 of the 1939 Session Laws, page 677, made similar appropriations and contained this specific appropriation: "For general relief and contingencies four hundred thirty-nine thousand five hundred dollars. . . . $439,500.00." House Bill 419 of the 1939 Session Laws, found on page 671, contains similar appropriations for similar purposes including this specific appropriation: "For general relief and contingencies two hundred forty thousand dollars . . . . . . . $240,000.00."
Doubtless all these appropriations for general relief and contingencies were properly apportioned "in proportion to the financial inability of the county to provide for relief assistance to its own residents," as provided in Chapter 82, Laws of 1937. It is our view that House Bill No. 366 as to the appropriation provided for in subdivision (f) "for general relief and contingencies * * * the sum of one hundred fifty thousand dollars . . . . . . . $150,000.00" is still subject to those provisions of Chapter 82, Laws of 1937, and is properly apportioned on the basis of need. However, as to the appropriation contained in paragraph (e), we think the rule is plainly different. It does not provide for distribution on any basis of need. It carries its own specific directions as to the method of apportionment. If only the counties in need were to be the beneficiaries of this appropriation, then is it not reasonable to suppose that the legislature would have specifically provided that it be distributed in proportion to those needs rather than on the basis specified in it? We think it was plainly the intent of *Page 384 
the legislature that all counties should share in this appropriation on the basis specified in it. If this were not so, and if it intended that the distribution should be made on the basis of actual need, then it would have placed the $250,000 appropriation along with that contained in paragraph (f), for, as to that, the distribution has always been and still is on the basis of need.
If it is unwise to allow all counties to benefit by the[2]  appropriation, the fault lies with the legislature. It is competent for the state to aid the counties in caring for the deserving poor as the legislature may provide. (State ex rel.Cryderman v. Wienrich, 54 Mont. 390, 170 P. 942; Mills v.State Board of Equalization, 97 Mont. 13, 33 P.2d 563;State ex rel. Normile v. Cooney, 100 Mont. 391,47 P.2d 637.) The power does not lie with the State Board of Public Welfare or with this court to devise what might be considered a better plan for the distribution of public funds to aid the counties in caring for the poor than that provided by the legislature.
There are other provisions of House Bill 366 that must be considered. Section 1 makes the appropriation of $2,206,500 "for public assistance, for administrative costs in the state department and the county departments of public welfare." Apparently the legislative intent as expressed in subdivision (e) was to aid the counties in the cost of county departments of public welfare. That is the only provision found in House Bill 366, that could accomplish that result within the purpose specified in section 1 thereof. If the legislature thought that only counties in need were entitled to administrative costs, it could easily have said so. This it did not do. All counties have administrative costs in their departments of public welfare. The state may, if it sees fit, assist the counties in bearing the administrative costs of their public welfare departments, as well as in carrying the burden of looking after the poor.
Contention is made that the clause "without hereby limiting[3]  the powers of the State Board of Public Welfare, as in this Act otherwise provided," appearing in section 2 of the Act, permits the board to select the counties in need. With this contention we cannot agree. This clause appears in the original *Page 385 
Act, Chapter 82, Laws of 1937, subdivision (d), section IV, part VIII. It has no different meaning now than it had then (sec. 93, Rev. Codes), and certainly it cannot be said, in view of the legislative history of the Act, that the legislature intended that this clause should affect the specific provision for apportionment contained in the Act in question.
It is argued that under section 6, the board's contention must[4, 5]  be sustained. That section provides: "Any money hereby appropriated for the state department of public welfare and specified for any account or purpose and not needed for such account or purpose may be transferred by the state board of public welfare to any other account or purpose under the authority of the department, except that no transfer from items (a), (b), (c), (d), (e) or (f) shall be transferred to item (g), administrative costs."
A first reading of that section would indicate that it was contemplated that the appropriation under paragraph (e) when not needed, might be transferred to another account or purpose. Such a conclusion is unwarranted. The exception contained in the last two lines of that section simply provides what may not be done. That is to say, it provides that no amount of the appropriation under paragraph (e) shall be transferred to item (g), administrative costs. This is simply to make certain that no part of it was to be used for the administrative costs of the state department. It makes a negative and not an affirmative provision affecting transfers. It does not carry any intimation that any of the amounts carried in item (e) were subject to transfer. The first part of section 6, authorizing transfers, has to do only with transfers appropriated to an account under the authority of the state department. The grants made under paragraph (e), after they have been made as therein provided, cease to be under the further authority of the state department, and hence are not subject to transfer.
Accordingly, the relief applied for should be granted. It is so ordered.
ASSOCIATE JUSTICES ERICKSON and ANDERSON concur. *Page 386